EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Hao on March 17 2022.

The application has been amended as follows: 

Claim 15(Currently Amended) The. A method of video processing comprising: 
generating a plurality of candidate non-object-based region-of- interest blocks for a video frame by excluding identification of an associated object type of an object within the video frame, wherein each of the candidate non-object-based region-of-interest blocks includes a corresponding confidence score; Serial No.: 16/827,5786 Examiner: FARZANA E. HOSSAIN 
Docket No.: BABA-A25363Art Unit: 2482identifying a plurality of selected non-object-based region-of- interest blocks comprising candidate non-object-based region-of-interest blockshaving a confidence score greater than a predetermined threshold score; and generating a region-of-interest map based on the plurality of selected non-object-based region-of-interest blocks.

19. (Currently Amended) The method of video processing according to Claim 15s further comprising: 
selectively generating the plurality of candidate non-object-based region-of-interest blocks or generating a plurality of candidate object-based region-of-interest blocks, wherein the plurality of candidate object-based region- of-interest blocks includes a corresponding second confidence score and a corresponding object type; sorting the plurality of candidate object-based region-of-interest blocks of the corresponding object type based on the corresponding second confidence score; and combining multiple overlapping ones of the plurality of candidate object-based region-of-interest blocks to determine one or more region-of- interest bounding boxes.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an artificial intelligence accelerator (processing unit or processor – paragraph 0015) for claim 1-8 (and previously cited in office actions 9-14).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
	
	
Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: Tariq et al (US 2019/0392268)	discloses a video processing unit comprising: a non-object-based region-of-interest detection neural network configured to receive a video frame and generate a plurality of candidate non-object-based region-of- interest blocks (Page 2, paragraph 0025, Figure 2A-2B, Page 5, paragraph 0053-0054); a threshold selection module configured to receive the plurality of candidate non- object-based region-of-interest blocks and identify a plurality of selected non-object-based region-of-interest blocks based on a predetermined threshold (Page 3, paragraph 0037, Page 5, paragraph 0053-0054, each block is assigned a confidence score to determine which 
The prior art of record does not teach a non-object-based region-of-interest detection neural network configured to receive a video frame and generate a plurality of candidate non-object-based region-of-interest blocks for the video frame, wherein the plurality of candidate non-object-based region-of-interest blocks is generated by excluding identification of an associated object type of an object within the video frame; a threshold selection module configured to receive the plurality of candidate non-object-based region-of-interest blocks and identify a plurality of selected non-object-based region-of-interest blocks based on a predetermined threshold; a region-of-interest map generator configured to receive the plurality of selected non-object-based region-of-interest blocks and generate a region-of-interest map; and an object-based region-of-interest detection neural network configured to receive the video frame and generate a plurality of candidate object-based region-of-interest blocks for the video frame; and Serial No.: 16/827,5784 Examiner: FARZANA E. HOSSAIN Docket No.: BABA-A25363Art Unit: 2482a central processing unit including; a sorting and non-maximum suppression (NMS) module configured to receive the plurality of candidate object-based region-of-interest blocks, sort the plurality of candidate object-based region-of-interest blocks for respective object types based on associated probabilities, and combine multiple overlapping object-based region-of-interest blocks to determine one or more region-of-interest bounding boxes for the respective object types.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



March 17, 2022